DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 1 lacks a title for the vertical axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hohenstein et al. (“Development and validation of a novel cell-based assay for potency determination of human parathyroid hormone (PTH),” Publ. 10 June 2014), hereinafter Hohenstein.
Regarding claim 1, Hohenstein discloses an in vitro method for detecting the presence of neutralizing antibodies to parathyroid hormone (PTH) in a sample from a subject (human serum) treated with PTH (abstract), the method comprising: 
obtaining the sample from a subject (human serum) (abstract); 
contacting the sample with a population of cells or a cell (50% human serum), wherein the cell or cells comprise a receptor for PTH (using HEK293 cells) (p. 349, col. 1, para. 2); 
measuring cyclic adenosine monophosphate (cAMP) levels (via cAMP Tracer solution and Ultight anti-cAMP and TR-FRET signal detected) (p. 346, col. 2, para. 6); and 
detecting the presence of neutralizing antibodies when cAMP levels are reduced relative to a negative control (…upper line indicates control without PTH in 50% human serum without antibody. Neutralizing antibody (NAB) could be detected from 20.6 ng/ml and reached control level at about 300 ngm/ml) (see Fig. 3 caption; TR-FRET signal in fig. 3 is due to detection of Ulight anti-cAMP antibody, see p. 346, col. 2, para. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797